Case 1:19-mr-00714-LF Document 3 Filed 07/17/19 Page 1 of 6

AO 93 (Rev. 12/09) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURE:

for the
District of New Mexico

  

19 J

ULI7 PH I og

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

 

7640 Central Avenue SE, Management Office, Room
222, and Room 115, Albuquerque, New Mexico 87108
more fully described in Attachment A

SEARCH AND SEIZURE WARRANT

Nee ee ee ee ee

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of New Mexico

 

(identify the person or describe the property to be searched and give its location):
7640 Central Avenue SE, Management Office, Room 222, and Room 115, Albuquerque, New Mexico 87108 more fully
described in Attachment A

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

Evidence of, or contraband, fruits of, or other items related to the offense of 18 U.S.C. 1591(a)(1)and (2), 1594(c), 1952

(a)(3)(A), 1956(h), and Title 21 U.S.C., Sections 846 and 856(a), as described in Attachment B incorporated herein by
reference.

1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

YOU ARE COMMANDED to execute this warrant on or before L g / , Ss / ato FF
[ jot to exceed 44 days)

# in the daytime 6:00 a.m. to 10 p.m. C at any time in the day or night as I find reasonable cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge

Cauta FEashina

(name)

© I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) (for days (not to exceed 30).

Oluntil, the facts justifying, the later specific date of

Lo ; '
Date and time issued: ‘2 aw AL

   

City and state: Albuquerque, NM aura Fashing.U.S. Magistrate Juég

Printed name and title

 
Case 1:19-mr-00714-LF Document 3 Filed 07/17/19 Page 2 of 6

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

 

 

 

Return
Case No.: Date ans time warrant executed: Copy of warrant ehener left with:
AMR THY LOG. 1214 1.34 Ain be

 

Inventory made in the presence of :
OERRe

 

Inventory of the property taken and name of any person(s) seized:

_ See Nah Q Dreninonts -

 

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.

Date: o/islaac WN guapmdooasy

Executing offi icer’s signature

Morgan Langes special Ageot

Printed name and title

 

 

 

 
 

Case 1:19-mr-00714-LF Document 3 Filed 07/17/19 Page 3 of 6

ATTACHMENT A
DESCRIPTION OF PROPERTY TO BE SEARCHED

The property to be searched is described as 7640 Central Avenue SE, Management
Office, Albuquerque, New Mexico 87108, is the management office located in a hotel which is
called the Best Choice Inn. The hotel is marked with a blue sign along Central Avenue and the
words “Best Choice Inn” on the sign. The hotel is located on the south side of Central Avenue
where Central Avenue meets Charleston Street. The office is located in the northwest end of the
hotel on the first floor and it is the first unit on the ground floor on the northwest end. The door
to the office faces east as the hotel is situated in an “L” formation. The hotel is adobe/tan in
color.

The property to be searched is described as 7640 Central Avenue SE, Albuquerque, New
Mexico 87108, room 222. This room is located on the second story of the Best Choice Inn. This
room can be accessed from a stair set located near the front office. Like other rooms in the hotel
this room is identifiable by having a placard on the door with “222” inscribed on it.

The property to be searched is described as 7640 Central Avenue SE, Albuquerque, New
Mexico 87108, room 115. This room is located on the first story of the Best Choice Inn. Like
other rooms in the hotel this room is identifiable by having a placard on the door with “115”
inscribed on it.

24
 

 

 

Case 1:19-mr-00714-LF Document 3 Filed 07/17/19 Page 4 of 6

ATTACHMENT B

ITEMS TO BE SEARCHED FOR AND SEIZED

A. Firearms and Ammunition

Any caliber firearms; ammunition; ammunition components and items connected with or
pertaining to the possession of firearms including firearm storage cases, ammunition magazines,
holsters, spare parts for firearms, firearms cleaning equipment.

2. Records/Documents

Documents related to the possession of firearms or ammunition, including receipts for the
purchase of firearms or ammunition, receipts for the repair of firearms; photographs of firearms
or of persons in possession of firearms, and receipts for the purchase and/or repair of any firearm
storage cases, ammunition magazines, holsters, spare parts for firearms and firearm cleaning

equipment. Or
3. Documents of victims of Commer cradD SCX tvalGeclk nf { Wm” on
Documents which have what appears to be personal identifying information of victims and or

any version of victims’ names. such as: personal mail, checkbooks, personal identification,

driver’s licenses, notes, other correspondence, utility bills, rent receipts, payment receipts,
financial documents, keys, photographs (developed or undeveloped), leases, loan bills, and

vehicle registration, which documents can be connected to a victim or potential victim.

4. Seizure but not search of, Computers, Cellular Telephones, Tablets, Electronic and/or
digital, magnetic and/or optical media and/or device(s) including but not limited to computer

hard disc drive(s), computer network hardware, cassette(s), compact disc(s), flash card(s), zip
drive(s), floppy diskette(s), CD-ROM(s), CD-RW(s), DVD-RW(s), DVD(s), compact disc(s),
digital video disc(s), and/or device(s) capable of creating, analyzing, displaying, converting,
storing and/or transmitting electronic and/or digital, magnetic and/or optical impulses and/or

data.

5. Hotel and travel documents

Documents establishing the renting, purchase or use of hotel/motel rooms and/or establishing

travel purchases such as: fuel receipts, hotel receipts, hotel booking information,

6. Narcotics

Illegal narcotics and/or any other controlled substance(s) and/or suspected illegal narcotics

and/or any other suspected controlled substance(s) including -butaethimeted-te’any drug or #7” A
substance listed in Schedules I through V of the Controlled Substance Act or regulations adopted
thereto.

7. Indicia of Control of the Hotel and Vehicles

Documents establishing the persons who have control, possession, custody or dominion over the
property searched and from which evidence is seized, such as: mail addressed to a named

occupant of the residence, checkbooks, personal identification, notes, utility bills, rent receipts,
payment receipts, financial documents, keys, photographs, leases, loan bills, and vehicle

# finy hme “vichna” is menhenad i+ refers to war
A yicam oF 6ammercial sx Avarick ing.
 

 

 

Case 1:19-mr-00714-LF Document 3 Filed 07/17/19 Page 5 of 6

registration documents, providing such documents establish a connection between and individual

and the property.

8. Condoms in bulk

9. Any item(s) apparently used to restrain and/or control a person. Any item(s) apparently

used to facilitate the restraint and/or control of a person.

10. Ledgers or other documentation showing suspected drug or human trafficking
transactions.

11. Large sums of U.S. currency.

12. Large quantities of women’s clothing, in particular lingerie and other apparel consistent

with prostitution and sex trafficking photo shoots.

13. Any suspected sex trafficking victims.

14. All credit card or debit card processing machines.

15. All hotel surveillance equipment and all closed circuit television equipment. Equipment
used to capture events and people at the hotel.

26
Case 1:19-mr-00714-LF Document 3 Filed 07/17/19 Page 6 of 6

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

14 MAR 114

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:
Age Teed
Del Laghey
Lenora Lapkeg
Flyer Mobeartiserenk Deownands for Aor I

 

Certification

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.

Date:

 

Executing officer’s signature

 

Printed name and title

 

 

 
